ANDERSON, Justice PAUL H.
(dissenting).
Prediction is very difficult, especially about the future.

Niels Bohr Danish Physicist

I respectfully dissent. I am loathe to join an opinion of our court that permits an unconstitutional sentence of life in prison without the. possibility of release to *332remain in place in Minnesota. My obligation and duty to dissent is heightened by the knowledge that the United States Supreme Court has “likened life without parole for juveniles to the death penalty itself.” Miller v. Alabama, — U.S.-, 132 S.Ct. 2455, 2463, 183 L.Ed.2d 407 (2012) (citing Graham v. Florida, 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010)). The Supreme Court has apprised us of the fact that appellant Timothy Patrick Chambers’s sentence of life in prison without the possibility of release is tantamount to a death sentence. See id. at 2463, 2466. We must not only listen to, but we must respond appropriately to the message the Supreme Court has sent to us. Unfortunately, with the decision rendered by the majority today, we have failed to do so.
Indisputably, Chambers’s prison sentence of life without the possibility of release was imposed under a Minnesota statute that the United States Supreme Court has rendered unconstitutional when that statute’s mandatory without-possibility-of-release provision is applied to a juvenile offender. See Minn.Stat. § 609.106, subd. 2(1) (2012). In its recent decision, Miller v. Alabama, the Supreme Court held that any sentence imposed on a juvenile under a statute such as section 609.106, subdivision 2(1), violates the “cruel and unusual” punishment clause of the Eighth Amendment of the United States Constitution. Miller, — U.S. at-, 132 S.Ct. at 2475. I conclude that the majority’s holding, which allows Chambers’s sentence to remain in place, is not only wrong, but the opinion is arrantly objectionable because it leaves Chambers’s sentence forever unexamined under the rule articulated in Miller.
The majority’s opinion is remarkable and erroneous for several reasons. First, as previously noted, the Supreme Court has held that Chambers’s sentence is tantamount to a death sentence for an offender who, like Chambers, is sentenced for a crime committed when he was a juvenile. Miller, — U.S. at-, 132 S.Ct. at 2466-67. This holding standing alone is more than sufficient reason to distinguish today’s case from those the majority relies on to support its decision. Therefore, I would conclude that the Supreme Court’s holding provides a sufficient basis upon which to grant a remand to the postconviction court to reassess Chambers’s sentence in the context of the constitutional mandate articulated in Miller. Second, despite what the majority asserts, there are at least three viable, well-grounded, and principled legal routes available to us so that we can avoid the result reached by the majority today. The need to refute the majority’s analysis is heightened by my knowledge that there are multiple routes available to order a remand. Finally, the need to dissent is magnified by the fact that the majority either chooses to ignore or fears to fully recognize the viability of any of the alternative routes.
The majority has decided — for reasons that I find unpersuasive — to dismiss the opportunity to reach a different result by failing to take any of these viable alternate analytical routes. More specifically, the majority, demonstrating what I consider to be an overabundance of caution, rejects the first route of analysis — a Teague substantive-rule retroactive application analysis. See Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989) (plurality opinion). The majority does so on the grounds that the substantive-rule route is too narrow and/or too risky to take given how difficult it is to interpret and construe United States Supreme Court jurisprudence, and to predict what the Court will do in a future case. The majority rejects the second route outright — a route designed and delivered to us by the Supreme Court itself in Danforth v. Minnesota (Danforth II), 552 U.S. 264, 128 S.Ct. 1029, *333169 L.Ed.2d 859 (2008), rev’g Danforth v. State (Danforth I), 718 N.W.2d 451 (Minn.2006). In Danforth, the Court told us that, as a state court, we are not tethered to its analysis in Teague. The court stated that, “[t]he question in this ease is whether Teague constrains the authority of state courts to give broader effect to new rules of criminal procedure than is required by [:Teague ]. We have never suggested that it does, and now hold that it does not.” Id. at 266,128 S.Ct. 1029. When the majority rejects this second route it not only chooses to keep our court tethered to a self-imposed legal barrier, but in the process builds upon that barrier. Unfortunately, this self-imposed, supposititious1 barrier can and does thwart reasonable efforts by Minnesota citizens to seek justice under the law. See generally Danforth v. State (Danforth III), 761 N.W.2d 493, 500-02 (Minn.2009) (Anderson, Paul H., J., dissenting). The third alternate route is to grant relief under our power to act in the interests of justice. While this third route is and should be the least accessible of the alternate routes, it is still available; yet the majority ignores it completely.
I cannot understand, much less appreciate, why the majority is so drawn to the continued imposition of a cruel and unusual punishment. The majority consciously avoids the clear and principled lines of legal analysis available to it to remand this case to the postconviction court. The post-conviction court should be allowed to fix the constitutionally defective portion of Chamber’s sentence — its mandatory nature — and to resentence Chambers in accordance with his constitutional rights as articulated by the Supreme Court in Miller.
Instead of allowing Chambers’s sentence to be made compliant with Miller, the majority chooses an analytical route that leads to the harsh result announced today. That result mandates the continued imposition of Chambers’s constitutionally impermissible sentence. The majority’s course of action is especially puzzling given that a remand to the postconviction court does not in and of itself change the life-in-prison-without-release aspect of Chambers’s sentence. A remand merely allows a correction of the unconstitutional mandatory nature of Chambers’s sentence. In essence, a remand will allow the postcon-viction court to reconsider Chambers’s sentence under criteria that fit within the ambit of the United States Constitution.
For all of these reasons I must reject the majority’s analysis and dissent from its holding. I will now proceed to explain in more detail the reasons and legal analysis that mandate my rejection of the majority’s opinion.
I.
Rightly or wrongly, as the majority articulates, our court has adopted the principles that the Supreme Court outlined in Teague v. Lane to determine whether a rule of federal constitutional law applies in a collateral appeal. See Teague, 489 U.S. 288, 109 S.Ct. 1060 (plurality opinion); see also Campos v. State, 816 N.W.2d 480, 489-90 (Minn.2012) (applying Teague ).2 *334Thus, the first potential analytical route for assessing whether Miller should apply retroactively is to consider the standard from Teague.
The Supreme Court stated that Miller arose from “[t]wo strands of precedent reflecting [the] concern with proportionate punishment.” Miller; — U.S. at -, 132 S.Ct. at 2463. The first are cases that “adopted categorical bans on sentencing practices based on mismatches between the culpability of a class of offenders and the severity of a penalty.” Id. at-, 132 S.Ct. at 2463 (citing Graham v. Florida, 560 U.S. at -, 130 S.Ct. at 2022-23). The Court stated that “[s]everal of the cases in this [first] group have specially focused on juvenile offenders, because of their lesser culpability.” Id. at-, 132 S.Ct. at 2463 (emphasis added). The second strand that Miller drew on was case law where the Court has “require[ed] that sentencing authorities consider the characteristics of a defendant and the details of his offense before sentencing him to death.” Id. at-, 132 S.Ct. at 2463-64 (citing Woodson v. North Carolina, 428 U.S. 280, 96 S.Ct. 2978, 49 L.Ed.2d 944 (1976)(plurality opinion)). In discussing these two lines of cases, the Court restated its observations on juveniles and the death penalty in Graham v. Florida, where the Court “likened life without parole for juveniles to the death penalty itself.” Id. at -, 132 S.Ct. at 2463. “Of special pertinence,” the Court stated, “we have insisted in these rulings that a sentencer have the ability to consider the 'mitigating qualities of youth.’ ” Id. at-, 132 S.Ct. at 2467 (quoting Johnson v. Texas, 509 U.S. 350, 367, 113 S.Ct. 2658, 125 L.Ed.2d 290 (1993)).
The foregoing framework from Miller makes a few points that should be central to our analysis. First, juveniles are different — their lessened culpability due to their youth means that they must be treated differently than adult offenders. Id. at -, 132 S.Ct. at 2464.3 Second, the death penalty is different — a sentencing authority must be able to consider individualized characteristics before a defendant may be sentenced to death. Id. at-, 132 S.Ct. at 2467. And third, life in prison without parole is akin to the death penalty for juvenile offenders. Id. at -, 132 S.Ct. at 2466.4 Taken together, these three key points provide the background for us to consider whether the rule from Miller applies retroactively.
A.
In Teague, a plurality of the Supreme Court articulated the proposition that *335“new rules” only apply to cases pending on direct appeal at the time of the rule’s announcement, or to cases arising after the Court announced a new rule. Teague, 489 U.S. at 310, 109 S.Ct. 1060. A defendant whose conviction is already final at the time a new rule is announced may not benefit from the new rule in a postconviction or other collateral proceeding. Id. But, the Court in Teague and in subsequent opinions has outlined two exceptions to this general proposition that “new rules” do not apply to convictions that are already final. The two exceptions are: (1) the new rule will apply retroactively to convictions that are final if the new rule is a substantive rule, as opposed to a procedural rule; or (2) the new rule will apply retroactively if it is a watershed procedural rule. See Schriro v. Summerlin, 542 U.S. 348, 351-52, 124 S.Ct. 2519, 159 L.Ed.2d 442 (2004). Courts that have examined the retroactivity of Miller have almost uniformly concluded that Miller adopted a new rule.5 I agree with this conclusion and therefore I join the majority’s holding that the rule in Miller is a new rule.
B.
Having concluded that Miller adopted a new rule, the next question to answer is whether the rule in Miller applies retroactively. The answer to this question turns on whether either of the exceptions to the Teague rule applies to Chambers’s sentence. Because I conclude that the rule in Miller is substantive rather than procedural in nature, I also conclude that the best route for us to follow is to apply the rule from Miller retroactively in this and other similar cases. Moreover, our mandate to do so arises from what I believe is a simple, straight-forward application of the substantive-rule exception in Teague and its progeny.
In general, a rule “is substantive rather than procedural if [the rule] alters the range of conduct or the class of persons that the law punishes.” Schriro, 542 U.S. at 353, 124 S.Ct. 2519 (citing Bousley v. United States, 523 U.S. 614, 620-21, 118 S.Ct. 1604, 140 L.Ed.2d 828 (1998)). The Supreme Court has held that new rules “prohibiting a certain category of punishment for a class of defendants because of their status or offense ” are substantive. See Penry v. Lynaugh, 492 U.S. 302, 330, 109 S.Ct. 2934, 106 L.Ed.2d 256 (1989) (emphasis added), abrogated on other grounds by Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002). The Court has stated that substantive rules “apply retroactively because they necessarily carry a significant risk that a defendant [1] stands convicted of an act that the law does not make criminal or [2] faces a punishment that the law cannot impose” upon him because of the offense the defendant stands convicted of or the class to which the person being punished belongs. Schriro, 542 U.S. at 352, 124 S.Ct. 2519 (internal quotation marks omitted). A new rule that “modifies the elements of an offense is normally substantive rather than procedural.” Id. at 354, 124 S.Ct. 2519.
In Schriro, the Supreme Court considered whether the new rule it announced in Ring v. Arizona applied retroactively. Id. at 349, 124 S.Ct. 2519; see also Ring v. *336Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002). In Ring, the Court held that Arizona’s process for sentencing a defendant to death was invalid because a judge, sitting without a jury, could find the aggravating circumstances necessary for imposing the death penalty. Ring, 536 U.S. at 588-89, 122 S.Ct. 2428. The Court concluded that the Sixth Amendment requires that a jury make such a finding. Id. at 609, 122 S.Ct. 2428. In Schriro, the Court concluded that the rule from Ring was procedural, rather than substantive. Schriro, 542 U.S. at 353, 124 S.Ct. 2519. The Court based this conclusion on three factors. First, the Court concluded that Ring had not “alter[ed] the range of conduct” that was subject to the death penalty. Id. Second, the Court concluded that Ring could not have altered the range of conduct because the holding in Ring was based on the Sixth Amendment’s jury-trial guarantee, which has “nothing to do with the range of conduct a state may criminalize.” Id. The Court then concluded that the jury-trial guarantee is essentially procedural in nature. Id. Finally, the Court held that Ring had altered the “range of permissible methods” for determining punishment and that “[rjules that allocate de-cisionmaking authority in this fashion are prototypical procedural rules.” Id.
The factors that the Supreme Court outlined in Schriro for comparing substantive and procedural rules lead me to conclude that the rule in Miller is distinguishable from the rule in Ring and that the Miller rule is substantive in nature. First, Miller not only altered the “range of conduct” that is punishable by life imprisonment, Miller prohibited life imprisonment without release for juveniles absent the additional consideration of a juvenile defendant’s “‘lessened culpability’ ” and “greater ‘capacity for change.’” Miller, — U.S. at -, 132 S.Ct. at 2460 (quoting Graham v. Florida, 560 U.S. at-, 130 S.Ct. at 2026-27, 2029-30). The Court concluded that any punishment must be “graduated and proportioned to both the offender and the offense.” Miller, — U.S. at -, 132 S.Ct. at 2463 (internal quotation marks omitted). Thus, Miller changed the range of permissible punishment — no mandatory life imprisonment without the possibility of release — based on the offense at issue and the class of offender at issue. See Schriro, 542 U.S. at 352-53, 124 S.Ct. 2519. In sum, the change in Miller is substantive, at least in part, because Chambers is serving a sentence that the State may not be able to impose on him.
Second, unlike the procedural change at issue in Schriro, Miller was decided under the Eighth Amendment. This distinction is significant. By no means does every challenge under the Eighth Amendment involve a substantive rather than procedural rule. For example, in Graham v. Collins, the Supreme Court held that the mechanism by which a jury considers mitigating evidence is procedural, rather than substantive. 506 U.S. 461, 477, 113 S.Ct. 892, 122 L.Ed.2d 260 (1993). But the categorical barrier that is present when considering new rules applying the Sixth Amendment and which precludes a conclusion that such rules are substantive is absent here. This distinction sets Chambers’s case apart from Schriro, as well as from our recent decision in Campos. See Campos, 816 N.W.2d at 488-99 (considering and rejecting the retroactive application of Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), which involved Sixth Amendment rights).
Finally, Miller not only altered the “range of permissible methods” by which a juvenile can be punished, it created what functions as a new element that must be considered before a juvenile may be sen*337tenced to life imprisonment without release. While Miller did not create a categorical ban on the proscribed punishment of life in prison without the possibility of release for a juvenile, the Court in Miller did identify a class of persons for whom the State must allow consideration of additional elements before that punishment can be imposed. See Miller, — U.S. at -, 132 S.Ct. at 2469. Thus, the elements required for mandatory life imprisonment without release were modified— which the Court in Schriro identified as a signal of a substantive rule. See Schriro, 542 U.S. at 354, 124 S.Ct. 2519.
The following observation should help to demonstrate why the rule in Miller establishes what functions as an additional element that must be satisfied before a court can sentence a juvenile to life without the possibility of parole. If Miller represents a reallocation of procedural decision-making authority, then the body making the requisite “decision” that Miller requires should be readily identifiable. For instance, the rule in Ring reallocated decision-making from the judge to the jury. Ring, 536 U.S. at 609, 122 S.Ct. 2428. The rule in Padilla reallocated from defense counsel to the defendant any decision-making based on information about the immigration implications of a guilty plea. See Campos, 816 N.W.2d at 485-87. And in Graham v. Collins, the Court held that an extension of the rule in Penry v. Lynaugh was procedural in nature because it would alter the manner in which a jury is instructed to consider mitigating circumstances. Graham v. Collins, 506 U.S. at 477-78, 113 S.Ct. 892. No such reallocation of decision-making can be identified in Miller. The sentencing statutes invalidated under Miller explicitly barred the consideration of mitigating circumstances particular to juvenile offenders from being taken into account whatsoever, consideration of which is now mandated under Miller. This additional element renders the rule from Miller substantive in nature, rather than merely a procedural rule that reallocates decision-making authority.
The majority states that “Miller simply imposes a new procedure in which the sentencing judge must consider the youthfulness of the offender.” Supra at 328 n. 10. I acknowledge that nearly all aspects of the law contain an element of procedure; but, by saying that “Miller simply imposes a new procedure,” the majority cannot and should not ignore that no judicial decision maker in Chambers’s case has yet addressed what the Supreme Court says is now required before life in prison without the possibility of release may be imposed on a juvenile offender like Chambers. Under Miller, to quote the majority, the decision whether to impose life in prison without release “must consider the youthfulness of the offender.” Supra at 328 n. 10. Unless consideration of an offender’s youthfulness is merely pro for-ma — in which case Miller’s holding provides illusory relief — then the majority’s contention that the State retains “the ultimate power ... to impose the punishment in question” cannot be justified on the record before us. Under Miller, before the State may impose a sentence of life in prison without the possibility of release on a juvenile offender, the sentencing body must make individualized findings because “youth matters for purposes of meting out the law’s most serious punishments” — a sentence that is akin to the death penalty. Miller, — U.S. at-, 132 S.Ct. at 2471. No such findings exist in Chambers’s case and therefore any assertion that the State could impose Chambers’s sentence upon him if he were sentenced today is, at best, speculation. More is required to be put on the record before the State may impose such a sentence on any juvenile offender. There*338fore, the concern articulated in this dissent, that Chambers’s may well be serving a sentence that the State could not impose upon him, is well founded.
An additional factor that strongly counsels in favor of concluding that the rule in Miller is substantive in nature and, thus is retroactive, is that the rules in the line of cases leading up to Miller have almost universally been held to be substantive rules. The Supreme Court stated that the rule in Miller arose from “two strands of precedent reflecting our concerns with proportionate punishment.” Miller, — U.S. at -, 132 S.Ct. at 2463. One strand of cases focuses on limiting punishment for classes of defendants with lessened culpability due to their status. Id. In Atkins v. Virginia, the Court banned capital punishment for “mentally retarded” defendants. 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002). That opinion led to Roper, where the Court banned capital punishment for children. 543 U.S. 551, 125 S.Ct. 1183, 161 L.Ed.2d 1. Then in Graham v. Florida, 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010), the Supreme Court “likened life without parole for juveniles to the death penalty itself.” Miller, — U.S. at -, 132 S.Ct. at 2463 (discussing the reasoning in Graham v. Florida). The Court restricted the types of offenses for which juveniles can be sentenced to life in prison without release. Graham v, Florida, 560 U.S. at-, 130 S.Ct. at 2034 (limiting such a sentence to homicide offenses).
The Court’s new rule in Miller arises from the Court’s existing precedent in Atkins, Roper, and Graham v. Florida. Miller, — U.S. at -, 132 S.Ct. at 2463. The Federal Courts of Appeals that have looked at the retroactivity of the rules articulated in Atkins, Roper, and Graham v. Florida have unanimously held that those rules are substantive in nature and thus apply to collateral appeals.6
The majority is only able to discern a procedural reallocation of decision-making when it analyzes the Supreme Court’s holding in Miller. Yet, the majority cannot, nor can anyone, identify which sentencing body was previously making the individualized determination now required before a juvenile, like Chambers, may be given the equivalent of the death penalty— life in prison without the possibility of release. But new rules where no prior decision was rendered under the rule are exactly the types of rules that the Supreme Court has stated are retroactive, because “they necessarily carry a significant risk that a defendant ... faces a punishment that the law cannot impose upon him” any longer. Schriro, 542 U.S. at 352, 124 S.Ct. 2519. Therefore, because Miller “prohibited] a certain category of punishment,” (mandatory life imprisonment without the possibility of release) “for a class of defendants because of their status,” (juveniles), see Penry, 492 U.S. at 330, 109 S.Ct. 2934, I conclude that the rule in Miller is substantive in nature and would hold that, under the substantive-rule exception in Teague, it applies retroactively.
II.
While I conclude that the best analytical route to take when deciding this case is to hold that, under the principles of Teague, the rule from Miller should apply retroae-*339tively, I do acknowledge that, as Niels Bohr indicated, “[prediction is very difficult, especially about the future.”7 As previously noted, I believe the majority is acting out of an overabundance of caution because of its concern over how the Supreme Court will decide the question of Miller’s retroactive application. Even if the majority is justified in its concern about predicting whether the Supreme Court will apply Miller retroactively, that concern does not mandate the result the majority has reached today. There is another valid route for us to follow.8
The Supreme Court has provided us with a second route to take which will allow us to remand to the postconviction court. More specifically, the Court has explicitly stated that, as the state court that is charged with interpreting and applying Minnesota’s Constitution and criminal laws, we are not bound by Teague when making determinations about whether rules apply retroactively under state law. Danforth II, 552 U.S. at 266, 128 S.Ct. 1029 (stating that Teague does not “constraint] the authority of state courts to give broader effect to new rules of criminal procedure than is required” in the federal habeas context by Teague).
In Danforth I, our court held that we were bound by the principles set forth in Teague when we considered whether new rules of criminal procedure apply retroactively to convictions on collateral review. 718 N.W.2d at 466-57. The Supreme Court reversed our court in Danforth II, holding that the Teague principles were specific to the context of federal habeas petitions and, therefore, were not binding on state courts applying state law. 552 U.S. at 277-81, 128 S.Ct. 1029. On remand, our court nonetheless elected to tether itself to Teague. Danforth III, 761 N.W.2d at 498-500.
As I acknowledged in Danforth III, there are aspects of Teague that are “sound in principle.” Id. at 500 (Anderson, Paul H., J., dissenting) (internal quotation marks omitted). Specifically, *340Teague properly addressed the valid concern that the finality of convictions should not be unnecessarily disturbed. Id. The retroactivity standard that was in effect before Teague — the Linkletter-Stovall standard — led to too much variation between cases and was justifiably criticized for turning “courts into legislatures.” Id. (citing Desist v. United States, 394 U.S. 244, 257, 89 S.Ct. 1030, 22 L.Ed.2d 248 (1969) (Harlan, J., dissenting)). But, while the policy interests of finality and uniformity that Teague addresses are important, they are not the only policy interests that we should be concerned with when deciding cases that involve constitutional safeguards. In a criminal prosecution, where an individual’s liberty is at stake, the interests of finality and uniformity should never trump the government’s interest “that justice shall be done.” Berger v. United States, 295 U.S. 78, 88, 55 S.Ct. 629, 79 L.Ed. 1314 (1935). The virtues of the doctrine of finality can become hollow and meaningless when an individual’s rights under the constitution are directly implicated. As I said previously, I am concerned that “the Supreme Court has applied the Teague rule so narrowly and strictly that many cases involving constitutional safeguards that warrant collateral review have not or will not receive such review.” Danforth III, 761 N.W.2d at 500 (Anderson, Paul, J., dissenting) (emphasis added). Nothing that has happened in the interim causes me to change my mind or lessen the concern I expressed in Danforth III.
I continue to have no doubt that, by adopting Teague, our court erected an unnecessary — and unnecessarily harsh — self-imposed barrier that is both “too narrow and strict in its application.” Id. at 502. I now know that my concerns were justified. Today is the day that this narrow, strict, and unnecessary rule leads the majority to refuse to enforce a “constitutional safeguard[ ] that warrants] collateral review.” Id. at 500. Despite the majority’s statement that the dissent is “reframing” the issue before us — followed immediately by the majority’s own framing of the issue— there is indisputably one issue before us and it cannot be ignored. Today the majority retreats behind its self-imposed barrier and leaves in place a sentence that the State of Minnesota could not impose on Chambers if the State were to attempt to do so today.
The stark reality of this change in circumstance requires that a court reassess Chambers’s sentence. The Supreme Court has compared Chambers’s mandatory sentence, which the majority elects to leave untouched, to the death penalty itself, and has unequivocally held that such a sentence constitutes cruel and unusual punishment. All Minnesota citizens are entitled to have their rights under both the federal and state constitutions vindicated. Minnesotans are entitled to protection from the infliction of “cruel and unusual punishments” under the Eighth Amendment of the United States Constitution and from “cruel or unusual punishments” under article 1, section 5 of the Minnesota Constitution. The majority’s refusal to issue a remand to the postconviction court so that Chambers can be resentenced in compliance with either the United States or Minnesota Constitutions is simply beyond me. I would accept the invitation of the Supreme Court to untether our jurisprudence from the federal habeas standard in Teague when applying our state law in a case like the one before us today. For the reasons outlined in this section, I would interpret our holding in Danforth III such that the new rule from Miller applies retroactively.
III.
There is yet a third route that is available in this case — fundamental fairness in *341the interests of justice. In Danforth III, we stated that we were “mindful of the criticism ... that the Teague rule has been applied so strictly by the United States Supreme Court ‘that decisions defining a constitutional safeguard rarely merit application on collateral review.’ ” 761 N.W.2d at 500 (quoting Colwell v. State, 118 Nev. 807, 59 P.3d 463, 471 (2002)). Because the Teague rule does not constrain our authority to give broader effect to new rules of criminal procedure, we recognized that “we are not bound by the U.S. Supreme Court’s determination of fundamental fairness.” Id. We then stated, in no uncertain terms, that “we will independently review cases to determine whether they meet our understanding of fundamental fairness.” Id. (emphasis added).
By any stretch of the imagination, the result reached by the majority in this case is inconsistent with fundamental fairness. Chambers was given a sentence that constitutes cruel and unusual punishment under the Eighth Amendment of the United States Constitution. We have long recognized that we have the “supervisory power to insure the fair administration of justice.” State v. Scales, 518 N.W.2d 587, 592 (Minn.1994). We have, in rare and extraordinary cases, exercised that power because “[i]t is our duty to supervise the criminal justice system.” State v. Windish, 590 N.W.2d 311, 319 (Minn.1999). We have exercised our supervisory power to reverse convictions prophylactically and in the interests of justice based on prosecuto-rial misconduct. See State v. Porter, 526 N.W.2d 359, 366 (Minn.1995). We have allowed a criminal defendant to withdraw a guilty plea and have a trial. See Shorter v. State, 511 N.W.2d 743, 747 (Minn.1994). We have required the provision of counsel to indigent defendants in criminal cases, see State v. Borst, 278 Minn. 388, 397, 154 N.W.2d 888, 894 (1967), and civil cases, see Hepfel v. Bashaw, 279 N.W.2d 342, 348 (Minn.1979); and we have required that certain kinds of proceedings take place, State ex rel. Doe v. Madonna, 295 N.W.2d 356, 365 n. 17 (Minn.1980).
Without question, the precise contours of our supervisory power are not easily delineated. State v. Beecroft, 813 N.W.2d 814, 867 (Minn.2012) (Stras, J., dissenting). But the thread that binds our court’s interests — of-justice jurisprudence is, in my view, quite simple: our court must, at times, act as a backstop — the court of last resort — to protect “the human, political, and property rights guaranteed by the constitution.” In re Petition for Integration of the Bar of Minn., 216 Minn. 195, 199, 12 N.W.2d 515, 518 (1943). Those words, written by our court seven decades ago, are still applicable today and are applicable to Chambers. This case squarely implicates our supervisory powers because if we fail to act, then Chambers will spend the remainder of his life serving a sentence that the Supreme Court has deemed unconstitutional.
In Danforth III, we left open a narrow window — too narrow in my view, but a window nonetheless — to account for a case like the one we confront today. And consistent with the rule we announced in Dan-forth III, I conclude, based on a careful review of the facts and circumstances here, that denying Chambers the benefit of the new rule announced by the United States Supreme Court in Miller is inconsistent with fundamental fairness.
I acknowledge that Chambers’s underlying conviction has been previously reviewed and upheld by our court and that the murder of Deputy Sheriff John Lie-benstein was a horrible and despicable act. But it is ill-advised for two reasons, one major and one minor, to use Chambers’s statement that “if the cop wanted to be a hero he would die a hero,” and similar *342facts of this case to support the majority’s rationale. The minor reason is that no matter how horrible and despicable Chambers’s statement may be, it is a statement that also reflects the bravado of youth, the very same “ ‘lack of maturity and [ ] underdeveloped sense of responsibility’ leading to recklessness, impulsivity, and heedless risk-taking” that has led the Supreme Court to hold that “children are constitutionally different from adults for purposes of sentencing.” Miller, — U.S. at -, 132 S.Ct. at 2464 (quoting Roper, 543 U.S. at 569, 125 S.Ct. 1183).
The other reason, the major reason, why the use of Chambers’s statement and other facts specific to his case is ill-advised, is that today’s decision not only affects Chambers, but at least six other juvenile offenders in Minnesota who are serving mandatory sentences of life in prison without release. There are six juvenile offenders serving sentences that could not be imposed following Miller absent additional, individualized development of the record in their respective cases. Further, there are perhaps hundreds of other similarly situated defendants in other states who will also grapple with the retroactivity of Miller. These defendants and the courts in their respective states may look to our court’s decision in this case for direction because we are one of the first state supreme courts to have addressed this specific question.
In sum, I cannot abide by the result reached by the majority today. For all the reasons I have articulated in this dissent, I conclude that the majority’s holding: (1) is inconsistent with the substantive-rule exception under Teague; (2) ignores the Supreme Court’s invitation to us as a state court to apply our state law separately from the federal habeas standard articulated by the Court in Teague; and (3) is incompatible with our concept of what constitutes fundamental fairness in Minnesota. Therefore, I would reverse the posteonviction court and remand to that court for the imposition of a sentence that is neither cruel nor unusual under the United States and Minnesota Constitutions.

. Supposititious is a word that works well here. "In legal contexts, supposititious when applied to a child means ‘falsely presented as a genuine heir.” Bryan A. Garner, Gamer's Dictionary of Legal Usage 869 (3d ed.2011). When applied to a child/juvenile like Chambers who is serving an unconstitutional mandatory sentence of life in prison without the possibility of release, the narrow route taken by the majority appears to be a non-genuine, possibly illegitimate heir to the legal direction given to state courts like ours in Danforth II, 552 U.S. 264, 128 S.Ct. 1029.


. Because Chambers’s conviction was final when the rule in Miller was announced, this issue is before us on collateral as opposed to *334direct review. See Teague, 489 U.S. at 309-10, 109 S.Ct. 1060 (comparing collateral and direct review).


. The Court reasserted its holdings from Roper v. Simmons, 543 U.S. 551, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005), and Graham v. Florida, 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010), that "establish that children are constitutionally different from adults for purposes of sentencing. Because juveniles have diminished culpability and greater prospects for reform, we explained, 'they are less deserving of the most severe punishments.' ” Miller,U.S. at-, 132 S.Ct. at 2464 (quoting Graham v. Florida, 560 U.S. at-, 130 S.Ct. at 2026).


. The Court explained that a defendant's youth is a vital factor to consider during sentencing:
Most fundamentally ... youth matters in determining the appropriateness of a lifetime of incarceration without the possibility of parole. In the circumstances [in Graham v. Florida ], juvenile status precluded a life-without-parole sentence, even though an adult could receive it for a similar crime. And in other contexts as well, the characteristics of youth, and the way they weaken the rationales for punishment, can render a life-without-parole sentence disproportionate.
Id. at-, 132 S.Ct. at 2465-66.


. See e.g., Gonzalez v. State, 101 So.3d 886 (Fla.Dist.Ct.App.2012); Geter v. State, No. 3D12-1736, 115 So.3d 375, 2012 WL 4448860 (Fla.Dist.Ct.App. Sept. 27, 2012); People v. Davis, No. 1-11-2577, 2012 WL 6863262 (Ill.App.Ct. Dec. 28, 2012) (order); People v. Williams, 367 Ill.Dec. 503, 982 N.E.2d 181 (Ill.App.Ct.2012); People v. Morfin, 367 Ill.Dec. 282, 981 N.E.2d 1010 (Ill.App.Ct.2012); People v. Carp, 298 Mich.App. 472, 828 N.W.2d 685 (2012).


. See, e.g., In re Moss, 703 F.3d 1301, 1303 (11th Cir.2013) (Graham v. Florida); Hooks v. Workman, 689 F.3d 1148, 1183 n. 18 (10th Cir.2012) (Atkins); Black v. Bell, 664 F.3d 81, 92 (6th Cir.2011) (Atkins); In re Sparks, 657 F.3d 258, 262 (5th Cir.2011) (Atkins, Roper, and Graham v. Florida); Allen v. Buss, 558 F.3d 657, 661 (7th Cir.2009) (Atkins); Pizzuto v. Arave, 432 F.3d 1028, 1029 (9th Cir.2005) (Atkins); Davis v. Norris, 423 F.3d 868, 879 (8th Cir.2005) (Atkins); In re Holladay, 331 F.3d 1169, 1172-73 (11th Cir.2003) (Atkins).


. The sentiment in this quote has also been expressed, famously, by Yogi Berra, who said, "It’s tough to make predictions, especially about the future,” as well as Casey Stengel, whose phrasing was, "Never make predictions, especially about the future.”


. In his concurrence, Justice G. Barry Anderson concludes that the issues in this case are better left for another day. My colleague's perspective on this issue adds both substance and context to our discussion; and, I understand his desire to keep his powder dry on the ultimate issue — the retroactivity of Miller. The concurrence’s position finds some support in our precedent, even precedent I have authored. See Minn. Twins P’ship v. State ex rel. Hatch, 592 N.W.2d 847, 856 (Minn.1999) ("[T]his court is not the forum in which this tangled web ought to be unsnarled. Professional baseball's exemption from antitrust laws may be an aberration, but we agree with those courts that believe the Supreme Court should retain the exclusive privilege of overruling its own decisions.” (citations omitted) (internal quotation marks omitted)). That said, the concurrence does nothing to dissuade me from my conclusion that the majority’s approach is not the right one to take in this case. The position of the concurrence, as well as the majority, is laden with what I previously noted as an overabundance of caution. Unlike Minnesota Twins, a case where we would have had to depart from longstanding Supreme Court precedent that had stood in place unaltered from 1922 through 1999— this dissent’s position adheres to Supreme Court precedent. There is sufficient Supreme Court precedent to conclude that Miller is substantive and therefore applies retroactively. The overabundance of caution by both the majority and the concurrence about predicting what the Supreme Court may do in the future — an endeavor aptly captured by the quotes from Niels Bohr, Casey Stengel, and Yogi Berra — ignores the issue addressed in the second section of this dissent. More specifically, the Supreme Court has explicitly told us we have the freedom to decide retro-activity under our own criminal law.